DECISION
PER CURIAM:
We have examined the record of trial, the assignment of errors, and the government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed.
The accused maintains that his restriction to Tyndall Air Force Base and from the Noncommissioned Officer’s Club, together with occasional reporting requirements, for 132 days attributable to the government, amounted to an arrest and pretrial confinement in the sense of Article 10, Uniform Code of Military Justice, 10 U.S.C. § 810. Since he was not brought to trial within 90 days he contends that a dismissal of all charges and specifications is required. United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971). We disagree. The government proceeded with this ease in an orderly and prompt manner and the conditions of the accused’s pretrial restraint did not trigger the Burton rule. United States v. Walls, 9 M.J. 88 (C.M.A.1980); cf., United States v. Schilf, 1 M.J. 251 (C.M.A.1976).*
Accordingly, the findings of guilty and sentence are
AFFIRMED.

 Further, the accused made no demand for a speedy trial. United States v. Wilson, 10 U.S.C.M.A. 398, 27 C.M.R. 472 (1969); United States v. Hicks, 34 C.M.R. 688 (N.B.R.1964).